Citation Nr: 0509404	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  95-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for soft tissue 
sarcoma.

5.  Entitlement to service connection for dyshidrosis of the 
hands and feet.

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a regional office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the attorney at law listed on the title 
page of this decision as the veteran's representative has 
limited his representation to the issues of service 
connection for PTSD, for degenerative joint disease of the 
shoulders, for degenerative joint disease of the cervical 
spine, and whether new and material has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia, paranoid type.  The veteran is not represented 
on the issues of service connection for dyshidrosis of the 
hands and feet and soft tissue sarcoma.  

The Board further observes that the RO, in a July 2003 rating 
determination, granted service connection for diabetes 
mellitus, Type II, associated with herbicide exposure, 
assigning a 20 percent disability evaluation; peripheral 
neuropathy of the left lower extremity, assigning a 10 
percent evaluation; peripheral neuropathy of the right lower 
extremity, assigning a 10 percent evaluation; erectile 
dysfunction, assigning a noncompensable evaluation; and 
special monthly compensation on account of loss of use of a 
creative organ.  The RO also denied service connection for 
schizophrenia on the basis that new and material evidence had 
not been submitted.  

In October 2003, the veteran filed a notice of disagreement 
with the assigned disability evaluations.  In January 2004, 
the RO issued a statement of the case with regard to the 
assigned disability evaluations and for the issue of whether 
new and material evidence had been received to reopen the 
claim of entitlement to service connection schizophrenia, 
paranoid type.  In a May 2004 letter, the veteran's attorney 
representative indicated that this was a response to the 
statement of the case dated in January 2004.  He noted that 
the veteran expressed disagreement with the decision 
contained in the statement of the case and requested that the 
letter be accepted in lieu of a VA Form 9.  The letter 
specifically addressed the issue of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for schizophrenia.

Because the veteran's attorney representative has limited his 
representation to the 4 issues listed above, he cannot file a 
substantive appeal on the veteran's behalf as it relates to 
the issues of the disability evaluations assigned in the July 
2003 rating determinations.  As there has been no document 
received subsequent to the issuance of the January 2004 
statement of the case that can be interpreted as a 
substantive appeal concerning the issues of increased 
evaluations, they are not properly before the Board and will 
not be addressed.  See 38 C.F.R. § 20.302 (2004).

The issues of service connection for PTSD, for dyshidrosis of 
the hands and feet, and for soft tissue sarcoma are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Degenerative joint disease of the shoulders was not 
manifested during the veteran's service or for many years 
thereafter, and degenerative joint disease of the shoulders 
is not otherwise related to such service. 

2.  Degenerative joint disease of the cervical spine was not 
manifested during the veteran's service or for many years 
thereafter, and degenerative joint disease of the shoulders 
is not otherwise related to such service.  

3.  In an April 1989 decision, the Board determined that new 
and material evidence had not been received to reopen a prior 
claim of service connection for schizophrenia.

4.  Evidence received since the April 1989 Board decision is 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the shoulders was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the issues addressed in the merits of the following 
decision, the Board finds that the appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in the May 2000 and July 2003 
rating determinations, the November 2001 and January 2004 
statements of the case, the August 2002, September 2003, and 
September 2004 supplemental statements of the case, and the 
April 2001, April 2002, and April 2003 VCAA letters, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements and supplemental statements of 
the case and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the April 2002 and April 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision to deny the claims of 
degenerative joint disease of the shoulders and cervical 
spine came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in April 2002 and April 2003 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the issues addressed on the 
merits in this decision, the Board finds that there has been 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record as it stands includes 
sufficient competent evidence and a VA examination is not 
necessary under 38 C.F.R. § 3.159(c)(4).  Moreover, all 
available pertinent records, in service, private, and VA, 
have been obtained.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
these claims.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.] Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Degenerative Joint/Disc Disease

A review of the veteran's service medical records reveals 
that there were no complaints or findings of shoulder or 
cervical spine problems during his period of service.  On his 
June 1968 service separation report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had arthritis or rheumatism; bone, joint, or other 
deformity; or painful or trick shoulder.  On the veteran's 
June 1968 service separation examination report, the 
veteran's spine and other musculoskeletal systems, and his 
upper extremities were clinically evaluated as normal.  This 
demonstrates that neither the veteran, nor trained medical 
personnel, were of the opinion that any disorders of the 
shoulders or cervical spine were present.  

Moreover, there are no documented complaints or findings of 
degenerative joint disease of the shoulders or cervical spine 
in the years immediately following service.  Although the 
veteran filed a claim of service connection for right leg 
disability in July 1970, he did not mention any problems with 
his shoulders or cervical spine.  The Board views this as 
evidence that the veteran himself did not believe he was 
suffering from any such problems at that time since it would 
be reasonable to expect that he would have included those 
disorders in his service connection claim.  The Board also 
finds it significant that medical records dated in the early 
1970's document treatment for unrelated disorders, but do not 
include any references to any shoulder or cervical spine 
problems.  An orthopedic examination conducted in conjunction 
with a 1973 VA hospitalization for unrelated disorders was 
reported to be normal.  

Based on the evidence, the Board finds that disabilities of 
the shoulder and cervical spine were not manifested during 
service, nor was arthritis of the shoulders or cervical spine 
manifested within the one-year presumptive period.  The first 
objective medical finding of either degenerative joint 
disease of the shoulder or cervical spine did not occur until 
many years after service.  Further, there is otherwise no 
competent evidence suggesting any link between any current 
disabilities of the shoulders or cervical spine and the 
veteran's active duty service.  

The Board notes the veteran's belief that he currently has 
degenerative joint disease of the cervical spine and 
shoulders which is related to his period of service.  
However, as a layperson, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no competent medical evidence submitted relating any 
current degenerative joint disease of the cervical spin or 
shoulders to the veteran's period of service.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating any current shoulder or 
cervical spine degenerative joint disease to his period of 
service are in conflict with the service medical records, the 
service discharge examination, and the initial treatment 
records following service.  The objective medical evidence is 
more probative than the veteran's more recent assertions of 
continuous symptoms since service.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claims 
regarding the shoulders and cervical spine.   

New and Material Evidence for Schizophrenia

For purposes of this determination, new and material evidence 
is defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).  Further, as made clear in the 
new version of 38 C.F.R. § 3.156(a), in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996), overruled on other grounds by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A review of the record reveals that the Board, in an April 
1987 decision, denied service connection for an acquired 
psychiatric disorder.  At the time of the denial, the Board 
noted that service medical records were negative for any 
psychiatric disorder.  It further observed that in a service 
separation medical history report, the veteran denied having 
any type of nervous symptomatology.  The separation 
examination was also noted to be normal.  The Board also 
indicated that the record contained private treatment records 
for the time period from 1969 to 1970 which showed no 
treatment for any psychiatric disorder.  

The Board further observed that the veteran was hospitalized 
in a VA facility in May, June, and July 1973.  A diagnosis of 
conversion neurosis manifested by pain and disability in the 
right leg was rendered.  The Board also noted that the 
veteran was hospitalized in September and October 1973.  A 
diagnosis of chronic schizophrenia, paranoid type, was 
rendered.  The Board further noted that diagnoses of chronic 
schizophrenia, undifferentiated type, were rendered at the 
time of December 1973 and January 1974 hospitalizations.  
Diagnoses of schizophrenia were also made in January, May, 
and June 1975.  The Board further indicated that the file 
contained statements from the veteran's mother, two sisters, 
and from D. C., all dated in April 1981, which were to the 
general effect that there had been a great change in the 
veteran when he returned from service.  The veteran's sister 
indicated that he acted like two different people and that he 
had difficulty sleeping and frightening dreams and that he 
appeared to be reliving events of Vietnam.  

The Board also noted that VA examinations conducted in March 
and April 1986 had resulted in diagnoses of chronic 
undifferentiated schizophrenia; a schizophrenic reaction; and 
PTSD.  

In denying service connection, the Board noted that no 
psychiatric disorder was diagnosed until 1973, and at that 
time, the veteran gave a history of hearing voices for the 
previous six months.  The Board found that schizophrenia was 
not manifested until at lest several years after the veteran 
had been separated from service.  

In April 1989, the Board again denied service connection for 
an acquired psychiatric disorder.  The Board noted the 
findings of the April 1987 Board decision.  The Board again 
reported the absence of a finding of a psychiatric disorder 
during service or in the year immediately following service.  
It also indicated that diagnoses of psychiatric disorders, 
including schizophrenia, were made beginning in 1973.  The 
Board also noted the findings of the March and April 1986 VA 
examiners.  The Board further reported that at the time of a 
June 1988 hearing, the veteran submitted statements from his 
aunt and an acquaintance to the effect that subsequent to the 
veteran's return from Vietnam, he had experienced numerous 
psychiatric difficulties.  

In denying service connection, the Board found that the 
evidence received since the April 1987 Board decision did not 
materially change the factual basis upon which it was 
founded.  The Board indicated that while it did not doubt 
that the veteran currently had schizophrenia, as was shown by 
recent records, the evidence with the application of 
generally accepted medical principles did not demonstrate 
that the veteran's current psychiatric difficulties had their 
onset during service or were otherwise of service origin.  
The Board denied the veteran's claim on the basis that new 
and material evidence had not been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  

Evidence received subsequent to the April 1989 Board decision 
includes continuing diagnoses of paranoid type schizophrenia 
over the years, including at the time of a February 1992 VA 
hospitalization and in numerous outpatient treatment records 
covering the time period subsequent to the February 1992 
hospitalization.  Also of record are July 2002 affidavits 
from the veteran's mother and stepfather indicating that 
there had been changes in the veteran's behavior since his 
return from service and that these conditions had been 
continuous since service.  The Board further notes the 
veteran's continued belief that his schizophrenia started in 
service.  

After reviewing the record, the Board is unable to find that 
any of the evidence received since the April 1989 Board 
decision is new and material.  The fact that the veteran had 
been diagnosed with schizophrenia was already known to the 
Board in April 1989.  The Board duly acknowledged that the 
veteran had been treated for this disorder in the early 
1970's.  However, the Board found no new and material 
evidence suggesting that this disorder had been manifested 
during service or within the one-year presumptive period 
after service.  None of the competent evidence received since 
April 1989 in any manner suggests schizophrenia during 
service or within one year of discharge.  

In this regard, the newly received competent evidence is in 
the form of medical records showing diagnoses of 
schizophrenia, a fact already before the Board in April 1989.  
There is no new medical evidence suggesting that 
schizophrenia was either manifested during service or one 
year of discharge, or that schizophrenia is otherwise related 
to the veteran's service.  

The veteran's beliefs that his schizophrenia is related to 
service only reiterates the contentions which he advanced at 
the time of his previous denials.  Hence, such evidence is 
cumulative and not new for the purposes of reopening the 
claim.  Moreover, while the veteran has expressed his belief 
that his current schizophrenia is related to service, it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995). 

The affidavit from the veteran's mother, while not previously 
of record, again reports that the veteran was not the same 
after he returned from Vietnam.  A similar affidavit was of 
record at the time of the previous denial.  The affidavit 
from the veteran's stepfather, while not previously of 
record, again reports that the veteran's behavior changed 
following his return from Vietnam.  Similar statements and 
testimony from other lay individuals were of record at the 
time of the previous denial.  While these lay informants are 
competent to report behavior that they witnessed, they are 
not competent to render any medical diagnosis or medical 
opinions as to medical causation.  These lay statement 
therefore do not constitute new and material evidence.   

In the absence of new and material evidence, the veteran's 
request to reopen the claim of service connection for 
schizophrenia has not been reopened. 




ORDER

Service connection for degenerative joint disease of the 
shoulders is not warranted.  Service connection for 
degenerative joint disease of the cervical spine is not 
warranted.  The claim of service connection for schizophrenia 
has not been reopened.  To this extent, the appeal is denied. 


REMAND

With regard to the issues of service connection for 
dyshidrosis of the hands and feet and for soft tissue 
sarcoma, claimed as secondary to Agent Orange exposure, it 
does not appear that a VCAA notice letter has been furnished 
to the veteran.  In the past, the Board would attempt to cure 
such a defect by sending a VCAA letter to the veteran under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, the case must be returned to 
the RO for issuance of a VCAA letter with regard to these two 
issues. 

As these matters are being remanded, the Board is of the 
opinion that the veteran should be afforded appropriate VA 
examination to determine the current nature and etiology of 
any current skin disorder or soft tissue sarcoma, with the 
examiner being requested to express an opinion as to whether 
any current skin disorder or soft tissue sarcoma, if found, 
is related to the veteran's period of service, including as a 
result of exposure to Agent Orange.  

With regard to the issue of service connection for PTSD, the 
Board notes that the veteran has been diagnosed with PTSD on 
several occasions.  The Board also observes that the veteran 
was stationed in Vietnam from June 1967 to June 1968.  The 
Board further notes that the veteran has reported several 
stressors, including the death of a friend.  He has also 
reported that he felt fear for his life when his unit came 
under mortar and rocket attacks in September and October 
1967.  

In response to a request for stressor development, the United 
States Armed Services Center for Unit Records Research 
(Center), indicated that the individual that the veteran 
reported being killed was killed in November 1965.  The 
Center also noted that a unit history submitted by the 720th 
Military Police Battalion, the unit to which the veteran was 
attached, documented that elements of the 720th MP Bn were 
subjected to ambushes, mining incidents, and hostile fire 
while providing defense on convoy operations.  The Center 
further indicated that extracts of an Operational Report- 
Lessons Learned (OR-LL) submitted by the 3rd Ordinance 
Battalion (3rd Ord Bn) for the period ending January 31, 
1968, documented an attack against Long Binh, the documented 
base camp location of the 720th MP Bn, on November 23, 1967.  

While certain claimed stressors cannot be verified, the Board 
does note that the unit to which the veteran was attached 
came under attack during the time period and in the area 
where the veteran was stationed in Vietnam.  In Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002), the Court addressed a 
claim for service connection for PTSD and noted that 
"[a]lthough the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to attacks."  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The Court went on to note that 38 C.F.R. 
§ 3.304(f) only requires credible supporting evidence that 
the claimed stressor occurred.  Corroboration of a veteran's 
personal participation is not required.  

Under the circumstances, the Board is of the opinion that the 
veteran should be afforded an additional VA examination to 
determine the nature and etiology of the veteran's PTSD, if 
found.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issues of service 
connection for dyshidrosis of the hands 
and feet and for soft tissue sarcoma.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
skin disorder, including dyshidrosis, or 
any soft tissue sarcoma.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examiner for 
review.  The examiner should clearly 
report whether or not the veteran suffers 
from soft tissue sarcoma.  As to any skin 
disorder found to be present, the 
examiner should offer the following 
opinions:  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that such disorder is 
related to the veteran's period of 
service, including as a result of 
exposure to Agent Orange?  

3.  The RO should arrange for a VA PTSD 
examination.  The claims file must be 
made available to the examiner for 
review.  Any indicated tests and studies 
should be performed.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify (1) whether the attacks that 
occurred at the location where the 
veteran's unit was located were 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the attacks which occurred at the 
location of the veteran's unit to produce 
PTSD.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


